DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, 26, 30, 39, 40 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "at least one of the mixer, the low pass filter, the limiter, or the bell filter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the Applicant meant “at least one of the mixer, a low pass filter, a limiter, or a bell filter," and has interpreted the claim as such.
Claim 11 recites the limitation "parameters to the envelope follower" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the Applicant meant “parameters to an envelope follower," and has interpreted the claim as such.

Claim 30 recites the limitation "from the dry/wet processor, the frequency oscillator, and the resonance processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the Applicant meant "from a dry/wet processor, a frequency oscillator, and a resonance processor,” and has interpreted the claim as such.
Claim 39 recites the limitation "from the analytics processor and the preset" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the Applicant meant “from the analytics processor and a preset," and has interpreted the claim as such.
Claim 40 recites the limitation "wherein the preset provides control parameters to the dry/wet processor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the Applicant meant "wherein a preset provides control parameters to a dry/wet processor," and has interpreted the claim as such.
Claim 43 recites the limitation "from the dry/wet processor, the frequency oscillator, and the resonance processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the Applicant meant "from a dry/wet processor, a frequency oscillator, and a resonance processor,” and has interpreted the claim as such.
Allowable Subject Matter
Claims 1, 2, 4-10, 12-25, 27-29, 31-38 and 41-42 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art teaches various haptic signal generating and processing systems and methods, for example: Gautama (US 2019/0286235), Eagleman et al. (US 2018/0067558), Stegner (US 2018/0034435), Buuck et al. (US 2014/0176415), Cruz-Hernandez et al. (US 2014/0064516), Da Costa et al. (US 2013/0265286), Sridhara et al. (US 2013/0227410), Afshar (US 2007/0038164) and Schmidt (US 5,832,444). Nevertheless the prior arts of record fail to teach “the haptic processing method comprising: receiving the input audio signal in a digital signal processing chain and an analytics processor; processing the input audio signal simultaneously in the digital signal processor and the analytics processor, wherein the digital signal processor comprises at least one dynamic processor, and wherein the analytics processor independently processes the input audio signal to set a gain and a threshold in the at least one dynamic processor to control the processing of the input audio signal in the digital signal processing chain,” as required by claim 1, “the haptic processing system comprising: a digital signal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651